AMENDMENT NO. 2 dated as of April 28, 2006 (this “Amendment”) to the Five-Year
Credit Agreement (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September 28, 2005, among TYSON FOODS,
INC., a Delaware corporation (the “Borrower”); the LENDERS party thereto;
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”);
MERRILL LYNCH BANK USA, as syndication agent; SUNTRUST BANK, COOPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL”, NEW YORK
BRANCH and BNP PARIBAS, as documentation agents; and COBANK, ACB and U.S.
AGBANK, FCB, as co-documentation agents.

 

A. Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

B. The Borrower has requested that the Lenders amend certain provisions of the
Credit Agreement. The Majority Lenders are willing to agree to such amendments
on the terms and subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments.

(a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

““Applicable Rate” means, for any day, with respect to any Reference Rate Loan
or Eurodollar Loan, or with respect to the facility fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Reference Rate Spread”, “Eurodollar Spread and L/C Participation Fee” or
“Facility Fee Rate”, as the case may be, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt:

 

 

 



 

 

 

Index Debt Ratings:

Reference Rate
Spread

Eurodollar
Spread and L/C Participation Fee

Facility Fee
Rate

Category 1
Greater than or equal
to A3 / A-

0.000%

0.320%

0.080%

Category 2
Baa1 / BBB+

0.000%

0.400%

0.100%

Category 3
Baa2 / BBB

0.000%

0.480%

0.120%

Category 4
Baa3 / BBB-

0.000%

0.600%

0.150%

Category 5
Ba1 / BB+

0.000%

0.825%

0.175%

Category 6
Less than Ba1 / BB+

0.050%

1.050%

0.200%

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless the ratings differ by two or more
Categories, in which case the Applicable Rate shall be based on the Category one
level below that corresponding to the higher rating; and (c) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first publicly announced by Moody’s or S&P. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.”

(b) Section 7.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

 



 

 

“SECTION 7.13. Leverage Ratio. The Borrower shall not permit the Leverage Ratio
at any time during any of the periods set forth below to exceed the ratio set
forth opposite such period:

Period

Ratio

 

Third Quarter and Fourth Quarter of Fiscal Year 2006

 

and First Quarter and Second Quarter of Fiscal Year 2007

4.75:1.00

Third Quarter and Fourth Quarter of Fiscal Year 2007

4.50:1.00

First Quarter and Second Quarter of Fiscal Year 2008

4.25:1.00

Third Quarter and Fourth Quarter of Fiscal Year 2008

3.75:1.00

First Quarter of Fiscal Year 2009 and Thereafter

3.25:1.00

 

(c) Section 7.14 of the Credit Agreement is hereby amended to read in its
entirety as follows:

“SECTION 7.14. Interest Expense Coverage Ratio. The Borrower shall not permit
the ratio of Consolidated EBITDA to Consolidated Interest Expense for any period
of four consecutive fiscal quarters to be less than 3.00:1.00.”

SECTION 2. Representations and Warranties. The Borrower represents and warrants
to each of the Lenders and the Administrative Agent that, after giving effect to
this Amendment:

(a) the representations and warranties set forth in Article IV of the Credit
Agreement are true and correct in all material respects with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date;

(b) the Borrower is in compliance with the covenants set forth in Article VI and
Article VII of the Credit Agreement as of the date hereof; and

(c) no Event of Default or Default has occurred and is continuing.

SECTION 3. Effectiveness. This Amendment shall become effective on the date (the
“Effective Date”) the Administrative Agent shall have received duly executed
counterparts hereof which, when taken together, bear the authorized signatures
of the Borrower, the Administrative Agent and the Majority Lenders.

SECTION 4. Amendment Fee. The Borrower agrees to pay on the Effective Date to
the Administrative Agent, for the account of each Lender that executes and
delivers this Amendment at or prior to 3:00 p.m., New York City time, on April
28, 2006 (the “Signing Date”), an amendment fee (the “Amendment Fee”) in an
amount equal to 0.075% of the Commitment of such Lender, whether used or unused,
on the

 



 

 

Signing Date. All fees shall be payable in immediately available funds and shall
not be refundable.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders, the Syndication Agent, the Documentation Agent or the
Co-Documentation Agents under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
As used therein, the terms “Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Credit Agreement as modified hereby.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF SAID STATE WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[signature pages follow]

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

TYSON FOODS, INC.,

 

 

By:

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: SVP Finance & Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

 

 

 

By:

/s/ Teri Streusand

 

Name: Teri Streusand

 

Title: Vice President

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

AGFIRST FARM CREDIT BANK

 

 

 

 

by:

/s/ Steven J. O’Shea

 

Name: Steven J. O’Shea

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Agstar Financial Services, PCA

 

 

 

 

by:

/s/ Troy Mostaert

 

Name: Troy Mostaert

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Bank of America, N.A.

 

 

 

 

by:

/s/ William F. Sweeney

 

Name: William F. Sweeney

 

Title: Senior Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Bank of China, New York Branch

 

 

 

 

by:

/s/ Xiaojing Li

 

Name: Xiaojing Li

 

Title: General Manager

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Bank of Communications Co., Ltd., New York Branch

 

 

 

 

by:

/s/ Shelley He

 

Name: Shelley He

 

Title: Deputy General Manager

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

BANK HAPOALIM BM

 

 

 

 

by:

/s/ Charles McLaughlin

 

Name: CHARLES MCLAUGHLIN

 

Title: SENIOR VICE PRESIDENT

 

 

by:

/s/ Marc Bosc

 

Name: MARC BOSC

 

Title: VICE PRESIDENT

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

THE BANK OF NOVA SCOTIA

 

 

 

 

by:

/s/ Dana Maloney

 

Name: DANA MALONEY

 

Title: MANAGING DIRECTOR

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

 

by:

/s/ Douglas M. Barnell

 

Name: Douglas M. Barnell

 

Title: Vice Pres. & Manager

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

BARCLAYS BANK PLC

 

 

 

 

by:

/s/ David Barton

 

Name: David Barton

 

Title: Associate Director

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

BNP Paribas

 

 

 

 

by:

/s/ Chris Grumboski

 

Name: Chris Grumboski

 

Title: Director

 

 

by:

/s/ Tomasz Rydel

 

Name: Tomasz Rydel

 

Title: Vice-President

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Citibank NA

 

 

 

 

by:

/s/ Daniel Brill

 

Name: Daniel Brill

 

Title: V.P.

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

CoBank, ACB

 

 

 

 

by:

/s/ James Stutzman

 

Name: James Stutzman

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Cooperatieve Centrale Raiffeisen-Borenleenbank B.A. “Rabobank International”,
New York Branch

 

 

 

 

by:

/s/ Richard J. Beard

 

Name: Richard J. Beard

 

Title: Executive Director

 

 

by:

/s/ Rebecca O. Morrow

 

Name: Rebecca O. Morrow

 

Title: Executive Director

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

 

 

 

by:

/s/ Benjamin Lin

 

Name: Benjamin Lin

 

Title: EVP & General Manager

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Farm Credit Bank of Texas as Voting Participant of CoBank, ACB

 

 

 

 

by:

/s/ Eric J. Paul

 

Name: Eric J. Paul

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Farm Credit Services of Missouri, PCA

 

 

 

 

by:

/s/ Lee Fuchs

 

Name: Lee Fuchs

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Governor Co. of the Bank of Ireland

 

 

 

 

by:

/s/ Pat MacBride

 

Name: Pat MacBride

 

Title: Authorised Signatory

 

 

by:

/s/ Noelle McGrath

 

Name: Noelle McGrath

 

Title: Authorised Signatory

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

GreenStone Farm Credit Services, ACA/FLCA

 

 

 

 

 

by:

/s/ Jeff Pavlik

 

Name: Jeff Pavlik

 

Title: Lending Officer

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

HSBC BANK USA, NA

 

 

 

 

by:

/s/ Robert J. Devir

 

Name: Robert J. Devir

 

Title: Senior Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

ING CAPITAL LLC

 

 

 

 

by:

/s/ Lina A. Garcia

 

Name: Lina A. Garcia

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

MERRILL LYNCH BANK USA

 

 

 

 

by:

/s/ David Millett

 

Name: David Millett

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Mizuho Corporate Bank, Ltd.

 

 

 

 

by:

/s/ Robert Gallagher

 

Name: Robert Gallagher

 

Title: Senior Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Morgan Stanley Bank

 

 

 

 

by:

/s/ Daniel Twenge

 

Name: Daniel Twenge

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Sumitomo Mitsui Banking Corporation

 

 

 

 

by:

/s/ Shigeru Tsuru

 

Name: Shigeru Tsuru

 

Title: Joint General Manager

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

SunTrust Bank

 

 

 

 

by:

/s/ Susan M. Hall

 

Name: Susan M. Hall

 

Title: Managing Director

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

U.S. AgBank, FCB

 

 

 

 

by:

/s/ Patrick Zeka

 

Name: Patrick Zeka

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

US Bank, NA

 

 

 

 

by:

/s/ Travis Vogler

 

Name: Travis Vogler

 

Title: Corporate Banking Officer

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.



 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE TYSON FOODS,
INC. FIVE-YEAR CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:

Wachovia Bank, National Association

 

 

 

 

by:

/s/ Beth Rue

 

Name: Beth Rue

 

Title: Vice President

 

 

by:

 

 

Name:

 

Title:

 

 

 

*For Lenders requiring a second signature line.

 

 

 

 

 